WALKER, P. J.
There is no merit in the suggestion that there was an absence of evidence tending to prove the corpus delicti. The evidence tending to show that a hole such as would be made by a bullet from a No. 41 pistol cartridge was found in the glass of a window of a passenger car forming part of a train of the Southern Railway Company, where there was no hole ‘ before, shortly after a report was heard similar to that of a pistol, furnished some basis for an inference that some one with a gun 'or pistol shot into or at a passenger car forming part of a train of that company, as alleged in the indictment.
Evidence of confessions made by the defendant was properly admitted, after the required predicate had been laid by showing that they were voluntary.—Parrish v. State, 139 Ala. 16, 36 South. 1012; Braham v. State, 143 Ala. 28, 38 South. 919.
Beatrice Lindsay, a witness for the defendant, having testified that‘she had never seen him with any kind of gun or pistol, and having been asked, on her cross-exam*103ination, if she did not tell her mother, in the presence of Mr. Powell, on the day the defendant was arrested, that she had carried defendant’s pistol down to his mother’s in some clothing the day before, it was proper, in rebuttal, to admit evidence tending to prove that the witness had made such statement at the time and place, to which’ her attention had been called in the question to her. The testimony of a witness may be impeached in this way by evidence of contradictory statements; the proper predicate having been laid.—Henson v. State, 120 Ala. 316, 25 South. 23; Southern Railivay Co. v. Williams, 113 Ala. 620, 21 South. 328.
It is not a prerequisite to the admissibility of evidence of such contradictory statements that they be shown to have been made in the presence of the party in whose behalf the witness was examined.—Stinson v. Faircloth-Byrd Co., 3 Ala. App. 601, 57 South. 143.
There is nothing in the suggestion that the contradiction should not have been permitted, because it was in reference to an immaterial part of the testimony of the witness. The testimony to the effect that the defendant did not have a pistol was in rebuttal of the evidence offered by the prosecution tending to show that he shot into the car with a pistol. That testimony was material, and was subject to contradiction. There was no error in the ruling of the court in this connection.
What has been said disposes of several other similar rulings to which exceptions were reserved. We find no error in the record.
Affirmed.